M.D. Appeal Dkt.
55 - 2019
M.D. Appeal Dkt.
56 - 2019
M.D. Appeal Dkt.   IN THE SUPREME COURT OF PENNSYLVANIA
57 - 2019                      MIDDLE DISTRICT


  IN RE: CONSOLIDATED APPEALS OF       : No. 54 MAL 2019
  CHESTER-UPLAND SCHOOL DISTRICT       :
  AND CHICHESTER SCHOOL DISTRICT       :
  FROM THE DECISIONS OF THE BOARD      : Petition for Allowance of Appeal from
  OF ASSESSMENT APPEALS OF             : the Order of the Commonwealth Court
  DELAWARE COUNTY, PENNSYLVANIA        :
  FOR VARIOUS TAX YEARS AND            :
  VARIOUS REAL PROPERTIES              :
                                       :
                                       :
  PETITION OF: OUTFRONT MEDIA INC.,    :
  CLEAR CHANNEL OUTDOOR, INC.,         :
  WELL STREET MEDIA, LLC, BEIT JALA,   :
  INC., THE ESTATE OF TERRY STEEN,     :
  ANITA STEEN, AND ANTER               :
  ASSOCIATES L.P.                      :

  IN RE: CONSOLIDATED APPEALS OF       : No. 55 MAL 2019
  CHESTER-UPLAND SCHOOL DISTRICT       :
  FROM THE DECISIONS OF THE BOARD      :
  OF ASSESSMENT APPEALS OF             : Petition for Allowance of Appeal from
  DELAWARE COUNTY, PENNSYLVANIA        : the Order of the Commonwealth Court
  FOR VARIOUS TAX YEARS AND            :
  VARIOUS REAL PROPERTIES              :
                                       :
                                       :
  PETITION OF: OUTFRONT MEDIA INC.,    :
  CLEAR CHANNEL OUTDOOR, INC.,         :
  WELL STREET MEDIA, LLC, BEIT JALA,   :
  INC., THE ESTATE OF TERRY STEEN,     :
  ANITA STEEN, AND ANTER               :
  ASSOCIATES L.P.                      :

  IN RE: CONSOLIDATED APPEALS OF       : No. 56 MAL 2019
  CHESTER-UPLAND SCHOOL DISTRICT,      :
  ET. AL. FROM THE DECISIONS OF THE    :
  BOARD OF ASSESSMENT APPEALS OF       : Petition for Allowance of Appeal from
  DELAWARE COUNTY, PENNSYLVANIA        : the Order of the Commonwealth Court
  FOR VARIOUS YEARS AND VARIOUS        :
  REAL ESTATE PROPERTIES               :
                                       :
                                       :
PETITION OF: OUTFRONT MEDIA INC.,               :
CLEAR CHANNEL OUTDOOR, INC.,                    :
WELL STREET MEDIA, LLC, BEIT JALA,              :
INC., THE ESTATE OF TERRY STEEN,                :
ANITA STEEN, AND ANTER                          :
ASSOCIATES L.P.                                 :


                                          ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Where a real estate owner leases real estate or grants an easement to a
      billboard owner to situate a billboard upon the real estate, is a taxing district
      prohibited by the statutory exclusion for “signs and sign structures”
      contained in 53 Pa.C.S. §8811 (b)(4) from considering the rents and other
      payments from the billboard owner to the parcel owner when valuing the
      real estate for the purposes of real estate tax assessment?




                  [54 MAL 2019, 55 MAL 2019 and 56 MAL 2019] - 2